Exhibit 99.1 Contact:Mike Schuh 425-951-1224 Anne Bugge425-951-1378 SONOSITE REPORTS SECOND QUARTER AND FIRST HALF 2009 RESULTS Operating cash flow increases 48% to over $7 million on 7% revenue drop during first half of 2009 Revenue declines 1% in first half on constant currency basis Conference Call Webcast Live Today at 1:30 pm Pacific/4:30 pm Eastern BOTHELL, WA – July 27, 2009 – SonoSite, Inc. (Nasdaq:SONO), the world leader and specialist in hand-carried ultrasound for the point-of-care, today reported financial results for the second quarter and first half ended June 30, 2009. REVENUE Worldwide revenue in the second quarter of 2009 was $52.3 million, a decrease of 12% compared to the second quarter of 2008.For the first half of 2009, worldwide revenue was $104.1 million; a decrease of 7% compared with the first half of 2008.Changes in foreign currency rates decreased worldwide revenue by approximately 4% in the quarter and 6% in the first half of 2009. OPERATING CASH FLOW Operating cash flow was $7.4 million for the first half of 2009 compared to $5.0 million for the first half of 2008, an increase of 48% over the prior year period. INCOME Operating income The company reported operating income of $3.0 million for the second quarter of 2009 compared to $5.3 million for the second quarter of 2008.Operating income, excluding stock based compensation expense, was $4.4 million compared to $6.9 million in the second quarter of 2008. For the first half, the company reported operating income of $4.5 million in 2009 compared to $7.7 million in 2008.Operating income excluding stock based compensation expense was $8.5 million for the first half of 2009 compared to $11.2 million in the comparative period of 2008. Net income For the second quarter of 2009, the company reported net income of $425,000 or $0.02 per share compared to $1.4 million or $0.08 per share in 2008.For the first half of 2009, the company reported net income of $1.3 million or $0.07 per share compared to $1.6 million or $0.09 per share. COMMENTARY “Although the economic environment continues to be challenging, we held our own in the second quarter,” said Kevin M. Goodwin, SonoSite President and CEO. “As expected, the slowdown in US hospital capital spending and a stronger US dollar affected our operating results.We did see some improvement in buying trends toward the end of the quarter, yet our forward planning is focused on earnings and cash flow growth through 2010 as we await a recovery in hospital based capital spending.” “In the second quarter we made initial progress on structural spending reductions which we plan to build upon in the second half of the year,” Mr. Goodwin stated.“In parallel, on the growth side of the equation, we launched and initiated shipments of our newest product innovation theNanoMaxx™ system1, a 6 pound marvel, providing excellentimaging performance and yetdesigned forpatient safety applications and related length of stay risks. The NanoMaxx also offers the lowest cost of ownership of any point-of- care ultrasound tool in the industry.” “We also announced an agreement to acquire CardioDynamics, Inc., a leader in impedance cardiography designed for private practice medicine, which we expect to close in the third quarter,” Mr. Goodwin said.“This acquisition will bring us an established sales channel and franchise in cardiovascular disease management markets which we estimate will have outstanding long term growth and healthcare cost reduction potential.” “During the quarter we also improved pricing and manufacturing efficiency which had a positive effect on gross margins,” Mr. Goodwin added. “Our outlook in the ‘mid term’ remains quite positive as we have listened carefully to the many voices within healthcare reform,” Mr. Goodwin continued. “The mandated need for improving patient safety and the related cost of delivering care positions ultrasound, in particular our highly miniaturized technology,as a clear and still underleveraged ‘cost avoidance technology.’This message has been consistent from the provider marketplace over the past several quarters.” SECOND QUARTER REVENUE DRIVERS In the second quarter, US revenue decreased 15% compared to the second quarter of 2008 and accounted for 46% of the company’s worldwide revenue.For the six months of 2009, US revenue decreased 6% as compared to 2008 and accounted for 45% of worldwide revenue. International revenue decreased 8% in the second quarter and 7% for the six months of 2009 as compared to the same periods in 2008.On a constant currency basis, international revenue was flat for the quarter and up 4% year-to-date. OPERATING EXPENSE DRIVERS Total operating expenses were $34.0 million in the second quarter, down 6% from the prior year.SG&A expenses decreased 6% to $27.6 million and R&D expense increased 6% to $7.4 million. For the first half of 2009, operating expenses decreased 6% to $67.5 million from the first half of 2008. SG&A expenses decreased 9% to $53.4 million and R&D expense increased 15% to $15.1 million. The loss on the other income line was driven by non-cash interest expense of $1.2 million for the second quarter and $2.5 million for the first half related to APB 14-1, a new accounting treatment for convertible debt. As of June 30, 2009, the company held $263 million in cash and investments and had outstanding senior convertible notes of $120 million. COMPANY’S OUTLOOK FOR REMAINDER OF THE YEAR The company maintained its outlook that the economy will continue to be challenging for the next four quarters and is providing the following update to its annual outlook: · In 2009, revenue could decrease between 5 - 10%, which includes a negative 4% currency impact assumption; · Gross margin is expectedto decline by onepercentage point based on the assumption of a stronger dollar in the second half; · The company is targeting an operating expense reduction of 5-10% for the year versus 2008; · Non-cash interest expense from APB 14-1 is projected at$4.9 million for the year; and · An annual tax rate of 39% is projected. Conference Call Information SonoSite will hold a conference call on July 27th at 1:30 pm PT/4:30 pm ET. The call will be broadcast live and can be accessed via the “Investors” Section of SonoSite’s website at www.sonosite.com.
